Opinion filed October 23, 2014




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-14-00065-CV
                                     __________

                         TODD WOMACK, Appellant
                                        V.
                         EDITH WOMACK, Appellee


                     On Appeal from the 32nd District Court
                            Mitchell County, Texas
                         Trial Court Cause No. 16,266


                      MEMORANDUM OPINION
      Appellant, Todd Womack, filed a notice of appeal from an order in which
the trial court granted Edith Womack’s motion for summary judgment and
dismissed Appellant’s claims with prejudice. When the clerk’s record was filed in
this case, this court questioned the finality of that order and, on May 22, 2014,
notified the parties that the order being appealed did not appear to be a final,
appealable order because it did not dispose of the claims for affirmative relief
asserted by Edith Womack against Appellant. We requested that Appellant file a
response showing grounds to continue this appeal. After Appellant failed to file a
response, we abated the appeal to permit the trial court to enter a final, appealable
order. We gave the parties until October 3, 2014, to obtain a final order or
judgment. As of this date, no final judgment has been entered. The trial court has
informed this court by letter that Edith Womack’s claim for affirmative relief
remains pending in the trial court.      Therefore, for the reasons stated in the
abatement order that this court issued on September 11, 2014, we have no
jurisdiction to entertain this appeal at this time. Accordingly, we dismiss the
appeal because we have no jurisdiction and because the parties have failed to
obtain a final judgment by October 3, 2014, as requested. See TEX. R. APP. P. 42.3.
      This appeal is dismissed.


                                                          PER CURIAM


October 23, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2